Title: From John Adams to Jean Luzac, 20 November 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam Novr. 20. 1780
     
     I have received your obliging Letter and a dozen Copies of the “Pensees.” I am much obliged to you Sir, for these Copies, and for an excellent Preface, which is worth more than the Book.
     I Should be glad to pay for a Couple of Dozens more of these Pamphlets. They come out, in the critical Moment to do good, if ever. If the Impression they make now should not be deep, it will sink deeper e’er long, for I See plainly by “a certain Memorial,” that the King of England and his Ministers, have in their Hearts War against this Republick. Join or not join the armed Neutrality, it will come, if After a long Experience of those Characters I have not mistaken them. They do not charge Faction and Cabal &c. &c. &c. but in Earnest.
     I am sir, with great Esteem, your hml srt.
    